DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In light of the filed remarks on 05/03/2021, related to the previously filed IDS on 05/04/2020.  The information disclosure statement filed 05/04/2020, has been considered by the office.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slowik (WO 2014/009482) in view of Molins (U.S. Patent No. 4,093,496).
 	Regarding claim 1: Slowik discloses an apparatus for manufacturing of multi-segment rods comprising a feeder delivering rod-like elements (Fig. 3; via S1 & S2) in the form of a rod-like elements train formed of rod-like elements axially positioned at intervals to one another in a direction of movement of the endless rod-like element train (Fig. 3; via intervals element so that the coefficient of friction between rod-like elements and the circumferential surface of the wheels is smaller than the coefficient of friction between rod-like elements and the guiding surface of the guides, see for example (filed specification; page 6; pointing out as admitted art to the use of different materials of the wheels and guides; “For example, for typical materials used in the tobacco industry, the wheels and the guides may be made of different grades of stainless steel or tool steel…It is also possible to use plastics approved for the contact with food products.”);
Regarding claim 10: Molins discloses a smooth wheel has a smaller diameter than the other wheels of the assembling unit, see for example (Fig. 3; via smooth wheel 120 with smaller diameter comparing to wheels 34 & 42);

Slowik does not disclose that at least conveying wheel of the conveying wheels of the conveying unit in the direction of movmenet of the rod-like elements to the wrapping device is a wheel whose circumferential surface has no lugs.  However, Molins discloses similar apparatus with having conveying unit with wheels being in the direction of the movement of the rod elements, and the last with no lugs, see for example (Fig. 3; via wheel 120 being positioned in the direction of movements of the rod elements and with no lugs).

Regarding claim 4: Molins discloses the last convening wheel of the conveying wheels of the conveying unit has a smaller diameter than all other conveying wheels of the convening wheels of the conveying unit (Fig. 3; via wheel 120, smaller than the other wheels 34, & 42);
Regarding claim 10: Molins discloses a smooth wheel has a smaller diameter than the other wheels of the assembling unit, see for example (Fig. 3; via smooth wheel 120 with smaller diameter comparing to wheels 34 & 42);

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, and 10 have been considered but are moot because the arguments do not apply to the combination of the references being used and modified in the current rejection.
The previously made 103 rejection over Slowik ‘482 in view of Mironov ‘313 has been withdrawn.



axially contact one another in the direction of movement of the continues rod-like elements train.  Applicant points out to Fig. 3 of ‘482 as being hard to support such claimed limitations, and further refers to page 12, first paragraph of ‘482 to support the argued upon issue of lacking the claimed rod like elements to axially contact one another.
The office draws applicant’s attention that the claims are given the broadest reasonable meaning.  In this case the claimed invention is using intended use terms, while the claims are apparatus claims.  Therefore, the claimed intended use of structural limitations are not given much patentable weight, only the claimed elements and structures of the claims are the once fully given patentable weight.  For example, the claimed “conveying unit further being configured for transferring the rod-like elements by the conveying wheels to the wrapping device in form of the continuous rod-like elements train in which the successive rod-like elements axially contact one another in the direction of movement of the continuous rod-like elements train”, only the structural elements of the conveying unit are given patentable weight vs the intended use of those structural elements or what are they for.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.
Being that said, the office believes that and has been admitted by the filed applicant’s remarks referring to page 12, first paragraph of the applied art ‘482; “If need exists for the segments to be abutting one another end to end after having been received by the conveyor device 5, the elements must be received with a speed that is lower than the peripheral speed of the wheel 43”.  This proves that the applied art ‘482 indeed is capable of having the rod-like elements could be made to contact one another when desired.  Again, giving the claims the broadest reasonable meaning, the sited statement by ‘482 cover the claimed language.
In respect to applicant’s arguments related to the new added limitations of claim 5 into 1, pointing out to the difference in the coefficient of friction between rod-like elements and a circumferential surface of the conveying wheels to be smaller than a coefficient of friction between the rod-like elements and guiding surfaces of the guides.  
Again as set forth above, the office the claims are given the broadest reasonable meaning.  In this case the claimed invention is using intended use terms, while the claims are apparatus claims.  Therefore, the claimed intended use of structural limitations are not given much patentable weight, only the claimed elements and structures of the claims are the once fully given patentable weight.  For example, the claimed “the conveying wheels of the conveying unit…which the outside coating of conveyed rod-like elements is made so that…the guides”, only the structural limitations of the conveying wheels are given patentable weight vs what is it for or intended for or the resulting and outcome of the use in particular manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731